DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al (U.S. Pub. 2017/0232741).
Regarding claims 1, 6,, 11 a liquid discharge head comprising a nozzle (404) configured to discharge liquid (Figure 16; Paragraph 0134)
A cover (9) covering at least a part of the liquid discharge head except the nozzle (Figures 1-3)
A connector board including a connector (5) detachably connected to a wiring component (8) (Figures 1-2; Paragraphs 0037, 0039-0040); and a first engaging portion configured to engage the cover (9) in a first direction

A second engaging portion (45) configured to engage the cover in a third direction (Figure 4; Paragraph 0047)


    PNG
    media_image1.png
    534
    634
    media_image1.png
    Greyscale

	Further regarding claim 6, a movable carriage (403); a plurality of liquid discharge heads mounted on the carriage and a nozzle configured to discharge liquid (Figure 15; Paragraph 0134)
Further regarding claim 11, a cartridge configured to store liquid; a feed tray (1402) configured to feed a medium; an ejection tray (1403) configured to receive the medium (Paragraphs 0156, 0158); a movable carriage; and a plurality of liquid discharge heads mounted on the carriage (Figure 15; Paragraph 0134)
	Regarding claims 2, 7, 12, wherein the first direction is substantially orthogonal to the second direction (Figure 4; refer to figure above)
	Regarding claims 3, 8, 13, wherein the third direction is substantially parallel to the second direction (Figure 4; refer to figure above)
	Regarding claims 4, 9, 14, a terminal unit (7) connected to the wiring component, wherein the terminal unit is disposed to project from the opening of the cap (Figures 3-4; Paragraph 0040)
	Regarding claims 5, 10, 15, wherein the opening of the cap (4) is opposite to the nozzle (Figure 2)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        March 3, 2021